PRESIDING JUSTICE HOLDRIDGE dissenting: I must respectfully dissent from the decision of the majority, as I believe that it was within the circuit court’s discretion to give the accomplice instruction, IPI Criminal 3d No. 3.17. Once a witness has been shown to be an accomplice, the jury may be instructed that the witness’s testimony is subject to suspicion and should be considered with caution. People v. Newell, 103 Ill. 2d 465, 470 (1984). The test applied to determine whether a witness is an accomplice is whether the witness could have been indicted for the offense either as a principal or on an accountability theory. People v. Lashmett, 126 Ill. App. 3d 340, 347 (1984). In the instant case, the jury heard Catherine testify that she was arrested on and pled guilty to the charges stemming from the thefts at Eagle and Giant. These were the same occurrences for which Robert was charged. It was established, therefore, that Catherine was an accomplice, and the circuit court did not err in giving the accomplice instruction. The majority correctly points out that the application of the accomplice instruction is not limited to prosecution witnesses. People v. Rivera, 166 Ill. 2d 279, 292 (1995), citing People v. Touhy, 361 Ill. 332, 352-53 (1935). However, I believe the Rivera court also held that a circuit court should have discretion to give the accomplice instruction where the witness’s credibility is suspect and his testimony does not completely exonerate the defendant. Rivera, 166 Ill. 2d at 293. In Rivera, the defense accomplice witness, Norman, and the defendant were both charged with murder. As in the present situation, Norman and the Rivera defendant were separately tried. At Norman’s murder trial, he implicated defendant as the murderer. Thereafter, at defendant’s murder trial, Norman completely exonerated defendant, alleging that he lied at his own murder trial to avoid conviction. Despite this later exoneration of defendant by Norman, our supreme court in Rivera stated: "We continue to adhere to this court’s position in Touhy. *** Norman was a convicted murderer and admitted perjurer, and his testimony at Rivera’s trial was inconsistent with his prior testimony at his own trial. Norman’s credibility was clearly suspect, and in such a case, the trial judge should have discretion to decide whether to advise the jury to accept an accomplice’s testimony with caution.” Rivera, 166 Ill. 2d at 293. In the case at hand, like Norman in Rivera, Catherine’s testimony did not completely exonerate Robert. During the People’s cross-examination of Catherine, she was confronted with her conversation with Officer Lisa Petentler (Petentler). Catherine’s cross-examination testimony in response to the People’s questions was as follows: "Q. And did you tell her [Petentler] that you said that she and Robert did go to Eagles in the car driven by Mr. Staley and stole several packages of meat? Did you tell her that? A. Yes. Yes. Q. Okay. Saying, that she and Robert. She being yourself? A. Yes.” Although Catherine thereafter denied making such statements to Petentler, her response to the People’s compound question was "yes” to both parts of the question. That being, yes that she did tell Petentler that she and Robert went to Eagle in a car driven by Staley, and yes that she did tell Petentler that she and Robert stole several packages of meat. Petentler testified on rebuttal that Catherine had told her that she and Robert entered the stores with the intent to steal meat. She stated that Catherine indicated they were having some hard times, and their family needed food. Although the People’s question to Catherine on cross-examination may have been more artfully posed, I do not find Catherine’s response to be problematic. Instead, I believe that it adds veracity to Petentler’s rebuttal testimony, and, therefore, Catherine did not completely exonerate Robert. This fact distinguishes the present situation from the authority of People v. Dodd, 173 Ill. App. 3d 460 (1988), and I find Rivera to be controlling. As in Rivera, because Catherine did not completely exonerate Robert, and considering her credibility was suspect, I believe that the circuit court should have the discretion to decide whether to advise the jury to accept Catherine’s testimony with caution. Accordingly, the giving of the accomplice instruction was proper, and I would affirm Robert’s convictions. For the reasons discussed, I respectfully dissent.